Title: To James Madison from John Appleton, 1 January 1804
From: Appleton, John
To: Madison, James



Sir
Agency of the United States of America Calais January 1. 1804.
I have The honour to inclose you a statement of The American Vessels which have arriv’d & sail’d from The district to which my Commission is limited; They are not numerous, but from The unfortunate circumstances which have attended so great a proportion of Them, and which almost every season furnishes similar examples, I am induced to hope & presume our Government will adopt, such measures as will enable Their Consuls to give That aid and assistance To Their Countrymen which is equally Their inclination as Their duty for the preservation of property Thrown on The Shore.
The Coast of this part of France is particularly expos’d To such events. Vessels coming from The North & East of Europe can with difficulty escape when They pass, without seeing what are call’d the Foreland Lights upon The English Shore; The simularity of soundings upon This Coast and Those of the Godwin Sands opposite betray The judgement of The most experienc’d Navigators, in The Boisterous Season when we have so great a proportion of Time in darkness. When I arrived in France with my Commission I was induc’d To believe That as Agents had been mutually appointed and recognis’d by our Government & This, That notwithstanding The Consular Treaty of 1788. had expir’d & by The Treaty of 1801 was annul’d, still, That some Power & some prerogatives were attach’d To our situation, but, by the Laws of This Government, & The manner they choose To construe Them, There is little more left for us, Than The Privilege of wearing The external marks of our Commission, and The exclusive right of supporting distress’d Seamen, which at This moment is very expensive, owing To The delay in sending Them To America, from The almost continual Embargoes which are lain upon Neutral Vessels while Their Flotille is in movement and the excessive high price of provisions, occasion’d by an unexampled influx of Military Men and preparations in this quarter. Conceiving it my Duty To hasten To The assistance of every Vessel That has been Wreck’d within The district of my appointment, I have upon all occasions day or night, The moment The news reach’d me, & in ev’ry instance found The Captains complaining of The Treatment they have receiv’d from The Officers of Government and Individuals, who surround Them with every other view Than That of relieving Them.

But, Sir, I am frustrated in every attempt To do That which appears to me my duty for The preservation of the Property. I am always Told, There exists no Consular Treaty, have therefore no Authority, and some favour’d Merchant near The Spot, is allow’d communication with The Ships Papers, before I arrive, who sends express To The Owners ⟨or⟩ Consignees To The Port She was bound To, or from, with such representations, as induces a procuration in his favour, which is return’d with equal speed & unlimited expence; By this mode, the most intriguing adventurer gets possession of Ship & Cargo, provided he finds upon return of his Courier There will be enough saved from The Wreck To pay expences & Commission, if not, The property takes another chance equally unfavourable To The Interest of the Owners.
There is a late Law of this Government which puts all property Stranded into the hands of The Commissary of Marine of the District, until it is decided by The Council of Prizes at Paris, if the property is Neutral, & To what Nation it belongs, so that neither The Consul or The Captain & Crew, can have any thing to say or do, until the decision is made, Every Paper relative to The Ship, is translated into French, before being sent To Paris. The Sea Letter Though written in four Languages has no weight: The Expence This occasions is great, and The Time it requires is alway⟨s⟩ Sufficient for the Commissary to dispose of the wreck & Cargo, & pay The expences Thereof, before any person employ’d by or interested in behalf of the Owners can have an opportunity of giving an Opinion upon any Transaction, in such hands the principal object will always be, To Secure To The Government Their duties, which I shall more fully explain, when I relate The events of the Ship Mohawk.
When a Ship is on shore, Custom house Officers, and a great number of men are employ’d by The different Officers of the Government (with The exclusion of The Captain & Crew) To do what They call, save Ship & Cargo, but Sir from The Specimen I have been witness To, it seems impossible that The Cargo of any Wreck can exceed The Expences of The Directors, Labourers and Lookers on, without taking into account That which is lost by Theft.
The Time of Sale at length arrives, and The Man who has The Procuration from The Consignees, is put in possession of The Amount, if any is left, for which he charges his Commission, without having done a single Thing for the benefit of The Property and it is to be presum’d, That he wou’d not & dare not scrutinize the account of expences of those who have aided him in getting the Procuration; I have omitted to mention That Those seekers for Consignments have Unceasingly asured The Captains, There were neither Consuls or Agents in this part of the Country. In Short Sir, no circumstance is omitted, or Art untried, To deceive the unfortunate, until They have possession of Their effects; The Ship, Mohawk was loaded with 450 Hogsheads of Tobacco, near One half of which came on shore, principally much damaged; The only interest it cou’d be expected, The French Officers woud take, woud be To save as much of The Tobacco as woud sell for sufficient To pay The duty, The event has proved the fact, from 40 To 50 Men were employed in doing that which The Crew coud have done alone, if they had been allowed To work under the direction of the Captain.
The Tobacco saved, was transported 15 Miles in the Country without any respect To The Interest of The Owners, who pay all expences, although it was known the Government woud exact The same duty from The damaged as from The sound. At the Sale a very considerable part was sold for the trifling sum of One Shilling a hogshead more than The duty Though every hogshead had incurr’d an expence of perhaps Fifty Livres, if there had been any judgement, or oeconomy excercis’d, in saving That which was good, and destroying or neglecting That which was bad, something might have been realiz’d, but in The present case There will not be enough To pay expences, Though The Government will receive 150,000 Livres duty; The Ship without incurring any expence went To pieces and floated on shore, where They were sold, with The Rigging, Cable, Sails &ca. for about 10,000 Livres; This Sum will be carried To pay the Expences of saving The Tobacco for The Government to get their duty; From The Ship President, but little was saved after she came on the Coast; The Captain was ordered on Shore with his Papers, which he shew To the Commandant of Fort Wissant, within half Gun shot of the Ship, particularly His Sea Letter, which was His only paper written in French; However the commandant paid no regard to The asurances or remonstrances of the Captain and order’d about Twenty Cannon Shot fired at her, which destroyed her Masts, Sails & Rigging; Fortunately, none of The Crew or Passengers were wounded, Though They were all on Board. The next morning the Military Took possession & every Thing was plunder’d That coud be conveniently carried on Shore, & The second night the Vessel was burnt to her Keel, supposed To be by people in Boats from British Cruisers, which had been all The preceeding day near The Coast; I shou’d tire your patience in enumerating half The difficulties and abuses that present at every Ship Wreck’d & will only observe that until we are exclusively authoriz’d To protect The Citizens of The United States and Their Property against such an accumulation of Evils, we can neither obtain the respect due To Ourselves, or fulfill The intentions of our Government in our Nomination; Soon after These Three [sic] Ships came on Shore The Crews were sent to me for support, which, I felt Authoriz’d To do, by your Circular Letter of April 9. 1803. although The Expence at This moment is very great and all communication with England being closed, I am obliged to wait for occasions That may offer from This Country To send To The United States.

At a time like The Present, when The passions and resentments of Frenchmen are work’d up to Fever heat against The English, I think it wou’d not be Safe to send Thirty sailors Through The Country, whose habits & manners so much resemble Those of England. The Ship Abby & Sally in This Port is detained until Her Papers are decided upon by the Council of Prizes, and an Embargo which I presume is only temporary, although This Ship only Touch’d upon The Coast near The Mouth of The Harbour in Ballast & got off The next day: Still she is oblig’d To go Through all The formalities at The Council of Prizes of Those which are fully loaded; It is to be hoped she will not be detain’d as other neutral Vessels have been Three months for the decision, in America, we expect when new regulations are made, they are To facilitate Commerce, but in This Country ev’ry alteration creates new impediments and augmentation of expence; I beg leave Sir, To observe, that The situation of Commercial Agents in France, can never meet the intentions of those who appoint, or of those appointed, until a Basis is establish’d To act upon; Any circumstance, That will admit of a question, between The Government and a Consul, will be decided against The Stranger; The District, To which I am appointed appears to be The most important in point of Wrecks, and The least lucrative of any in The French Republick; There is no part of France That offers equal danger from The circumstances mention’d in The First page of This Letter; At This Inlet To The Continent almost every American Citizen That passes, requires some Personal or Pecuniary services from The Agent of Their Government.
Mr Munroe, in his passage Through Calais To England, was not exempt from some of the difficulties which our Countrymen meet with, and said he wou’d take an Opportunity To give his opinion upon The Subject To The President.
When I was last in America The President express’d an opinion in favour of granting a Salary To Consuls & Agents; I am sensible in a Government like ours, it might meet with objections but Sir, wou’d it not be Just To discriminate? There are Districts perhaps which offer emoluments equal To The services They require; There are others, such as This which I have The honour to be plac’d in, is absolutely The Reverse.
The Commerce from The Ports between Ostend and The rive⟨r⟩ Somme is almost limited To The importation of a certain quantity of Tobacco from The United States, which falls into a few hands who have long been established and having in this part of the Country no great staple commodity suitable to The American demands, the Ships return To some other Country in Ballast for a Cargo or are sold, and in Time of Peace, the Seamen generally take This route To get Passages home from England, where They make Themselves better understood, and The chance is more favourable for Them To find employment.

Respecting Ships Wreck’d upon This Coast I beg leave To refer you To The preceeding part of my Letter, and now inclose you returns of the Vessels, which have arriv’d, sail’d and Wreck’d To The 31 Decembr. 1803 with a Statement of The Port Charges before and since the French Revolution at Dunkerque, which shews an immense augmentation and There appears no probability of a diminution; French Vessels entering Ports of France, are liable to all the expences of a Neutral Ship except The Tonnage Duty, which for Them is about three and half Sols ⅌ Ton; There are no Specific charges of Light money and Buoys in This Quarter; At the entrance of the Harbour, Signals are made with Lights, To indicate The state of the Tide for Vessels entering The Port by night, and by a Red Flag in The day, which is hoisted in proportion To The rise of The Tide, which at its height is capable of receiving a Loaded Ship of 500 Tons. Vessels coming up on This side of The Channel if they have occasion To Anchor near Calais, it shou’d be about half a League to Westward of the Port: Thus Sir I have endeavour’d To meet The intention of your Circular Letter of April 9. 1803, which I receiv’d about Three Months ago. I have The honour To be with all respect, Your very Obedient Servt.
John Appleton Coml. Agent for the U. S.
 

   
   RC, two copies (DNA: RG 59, CD, Calais, vol. 1). First RC marked “Copy”; in a clerk’s hand, signed by Appleton; docketed by Wagner as received 28 July. Enclosures not found.



   
   The consular convention of 14 Nov. 1788 was suspended under Article 2 of the Convention of 1800 (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:458–59).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.


